UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5527 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/10 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 21 Notes to Financial Statements 27 Proxy Results FOR MORE INFORMATION Back Cover Dreyfus New Jersey Municipal Money Market Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semi-annual report for Dreyfus New Jersey Municipal Money Market Fund, Inc., covering the six-month period from December 1, 2009, through May 31, 2010. Psychology historically has played an important role in how investorsespecially individual investorsperceive the financial markets and make asset allocation decisions. Unlike the purely rational investor who, in an ideal world, would seek investments that potentially can deliver the best risk/return characteristics, the everyday investor typically has been influenced by emotions. Currently, investors emotions appear to be deeply divided, with a large number still seeking low risk investments (such as cash instruments), and others favoring higher risk investments (such as smaller-cap and emerging market stocks). Meanwhile, investment classes in the middle of the risk spectrum seemingly have been largely avoided. It is important to note that investor sentiment often lags the economic cycle.Thats why we continue to stress the importance of a long-term, well balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio recently, we urge you to speak with your financial advisor about taking advantage of long-term market fundamentals rather than remaining susceptible to the effects of emotional reactions to short-term developments. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2009, through May 31, 2010, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2010, Dreyfus New Jersey Municipal Money Market Fund produced an annualized yield of 0.00%. Taking into account the effects of compounding, the fund produced an annualized effective yield of 0.00%. 1 With the overnight federal funds rate remaining unchanged in a range between 0% and 0.25% during the reporting period,yields of tax-exempt money market instruments stayed at historically low levels. The Funds Investment Approach The funds objective is to seek as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The fund also seeks to maintain a stable $1.00 share price.To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and New Jersey state income taxes.The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. When pursuing the funds objective, we employ two primary strategies. First, we attempt to add value by constructing a portfolio of high-quality, tax-exempt money market municipal obligations that provide income exempt from federal and New Jersey state income taxes. Second, we actively manage the funds average maturity in anticipation of interest-rate trends and supply-and-demand changes in New Jerseys short-term municipal marketplace. For example, if we expect an increase in short-term supply, we may reduce the weighted average maturity of the fund, which should better position the fund to purchase new securities with higher yields, if higher yields materialize.Yields tend to rise when there is an increase in new- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) issue supply competing for investor interest. New securities generally are issued with maturities in the one-year range and tend to lengthen the funds weighted average maturity if purchased. If we anticipate limited new-issue supply, we may extend the funds average maturity to maintain then-current yields for as long as we think practical. At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Money Market Yields Hovered Near Historical Lows The reporting period began in the midst of an economic recovery. Manufacturing activity rebounded and housing prices appeared to bottom, helping to bolster confidence among consumers, businesses and investors. Still, unemployment remained stubbornly high and the economic rebound has been milder than most previous recoveries. New developments during the reporting period, including turmoil in European debt markets, added to ongoing economic concerns. In light of these challenges, the Federal Reserve Board (the Fed) retained its aggressively accommodative monetary policy. In the national municipal securities market, the supply of variable-rate demand notes and tender option bonds stayed relatively low amid tighter lending restrictions and credit-rating downgrades. Instead, issuers turned to longer-term bonds for their financing needs, including taxable securities through the federally subsidized Build America Bonds program. Meanwhile, demand for tax-exempt money market instruments was robust, putting additional downward pressure on yields. Finally, most states and municipalities have continued to struggle with lower-than-projected tax receipts and greater demand for services, further limiting the supply of instruments meeting our investment criteria. New Jersey faces a roughly $11 billion budget deficit for its upcoming fiscal year, which the governor has proposed to address, in part, through major cuts in state aid. In-House Research Supported Credit Quality The in-depth, independent research conducted by our credit analysts led us to focus on direct, high-quality municipal obligations during the 4 reporting period. We favored instruments backed by pledged tax appropriations or revenues from facilities providing essential services. We generally shied away from instruments issued by entities that depend heavily on state aid. With interest rates near historical lows, municipal money market funds generally have maintained short weighted average maturities compared to historical norms.The fund was no exception, as we set its weighted average maturity in a range that was roughly in line with industry averages. In addition, we prepared the fund for new government regulations that took effect during the reporting period, including a reduction in the funds maximum weighted average maturity from 90 days to 60 days. Safety and Liquidity Remain Paramount The Fed has repeatedly indicated that it is likely to keep short-term interest rates near historical lows for an extended period.Therefore, we believe the prudent course continues to be an emphasis on preservation of capital and liquidity. However, we expect the supply of newly issued tax-exempt money market instruments to trend higher in the months ahead, which could support higher yields.We also are mindful that, when the Fed eventually begins to raise the federal funds rate, a relatively defensive maturity-management strategy may enable the fund to capture higher yields more quickly as they become available. June 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New Jersey Municipal Money Market Fund, Inc. from December 1, 2009 to May 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2010 Expenses paid per $1,000  $2.34 Ending value (after expenses) $1,000.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2010 Expenses paid per $1,000  $2.37 Ending value (after expenses) $1,022.59  Expenses are equal to the funds annualized expense ratio of .47%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2010 (Unaudited) Short-Term Coupon Maturity Principal Investments100.8% Rate (%) Date Amount ($) Value ($) New Jersey98.4% Atlantic County, GO Notes (County Vocational School Bonds) 2.00 10/1/10 1,600,000 1,607,450 Bloomfield Township, GO Notes, BAN 1.50 1/20/11 3,000,000 3,014,249 Bloomfield Township Parking Authority, Parking Project Note 1.50 2/2/11 2,400,000 2,406,351 Brick Township, GO Notes (General Improvement) 2.00 11/1/10 1,101,000 1,107,427 Camden County Improvement Authority, MFHR (Liberty Park Housing Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.46 6/7/10 6,790,000 a,b 6,790,000 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; Commerce Bank NA) 0.30 6/7/10 1,800,000 a 1,800,000 Carteret Borough Redevelopment Agency, Project Note 2.00 9/29/10 2,500,000 2,510,603 Clinton, GO Notes, BAN 1.00 8/27/10 2,000,000 2,000,994 Fair Haven Borough School District, Temporary Notes 2.00 9/28/10 1,217,837 1,220,186 Harrison Township, GO Notes, BAN 1.00 9/1/10 19,292,000 19,317,427 Hawthorne Borough, GO Notes, BAN 2.00 10/8/10 1,000,000 1,002,484 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.75 9/3/10 9,600,000 9,620,779 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.75 9/22/10 8,000,000 8,020,862 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.25 1/19/11 5,000,000 5,017,974 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Irvington Township, GO Notes, Refunding, BAN 2.35 3/11/11 2,140,000 2,145,690 Lambertville, GO Notes, BAN 1.50 5/4/11 3,000,000 3,016,453 Leonia Board of Education, GO Notes, BAN 1.00 7/29/10 2,500,000 2,501,033 Middle Township, GO Notes, BAN 1.00 7/13/10 2,315,750 2,316,438 Middle Township, GO Notes, BAN 1.50 12/29/10 2,350,000 2,358,771 Middlesex County Improvement Authority, County-Guaranteed Capital Equipment and Improvement Revenue 1.00 9/15/10 2,120,000 2,122,446 Milford Borough, GO Notes, BAN 1.50 10/14/10 5,000,000 5,013,738 Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 2.00 10/1/10 1,195,000 1,200,571 Monmouth County Improvement Authority, Correctional Facilities Revenue, Refunding (Monmouth County Project) 2.00 8/1/10 3,790,000 3,798,912 New Jersey, GO Notes, Refunding 5.25 7/1/10 1,500,000 1,505,895 New Jersey Economic Development Authority, EDR (ARND, LLC Project) (LOC; PNC Bank NA) 0.34 6/7/10 1,810,000 a 1,810,000 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wachovia Bank) 0.37 6/7/10 900,000 a 900,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wachovia Bank) 0.44 6/7/10 1,750,000 a 1,750,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, EDR (J James Realty Project) (LOC; Wachovia Bank) 0.44 6/7/10 100,000 a 100,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wachovia Bank) 0.44 6/7/10 1,115,000 a 1,115,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; Commerce Bank NA) 0.40 6/7/10 1,230,000 a 1,230,000 New Jersey Economic Development Authority, EDR (Ranney School Project) (LOC; Banco Santander) 0.46 6/7/10 6,310,000 a 6,310,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wachovia Bank) 0.44 6/7/10 1,255,000 a 1,255,000 New Jersey Economic Development Authority, EDR (Stone Brothers Secaucus LLC Project) (LOC; TD Bank) 0.40 6/7/10 1,885,000 a 1,885,000 New Jersey Economic Development Authority, EDR (Superior Bakers, Inc./Ginsburg Bakery, Inc. Project) (LOC; PNC Bank NA) 0.33 6/7/10 1,635,000 a 1,635,000 New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wachovia Bank) 0.44 6/7/10 265,000 a 265,000 New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wachovia Bank) 0.44 6/7/10 1,560,000 a 1,560,000 New Jersey Economic Development Authority, EDR (The Frisch School Project) (LOC; Banco Santander) 0.58 6/7/10 12,000,000 a 12,000,000 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, EDR, Refunding (Phoenix Realty Partners Project) (LOC: Wachovia Bank) 0.32 6/7/10 1,500,000 a 1,500,000 New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Winchester Gardens at Ward Homestead Project) (LOC; Valley National Bank) 0.59 6/7/10 2,695,000 a 2,695,000 New Jersey Economic Development Authority, Revenue (Buchanan and Zweigle Project) (LOC; Wachovia Bank) 0.44 6/7/10 1,555,000 a 1,555,000 New Jersey Economic Development Authority, Revenue (Catholic Charities Project) (LOC; Wachovia Bank) 0.32 6/7/10 915,000 a 915,000 New Jersey Economic Development Authority, Revenue (Catholic Community Services Project) (LOC; Wachovia Bank) 0.37 6/7/10 390,000 a 390,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wachovia Bank) 0.37 6/7/10 1,985,000 a 1,985,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.30 6/7/10 1,845,000 a 1,845,000 New Jersey Economic Development Authority, Revenue (Green Hill Project) (LOC; Valley National Bank) 0.37 6/7/10 4,700,000 a 4,700,000 New Jersey Economic Development Authority, Revenue (Jewish Home at Rockleigh Project) (LOC; Valley National Bank) 0.39 6/7/10 8,680,000 a 8,680,000 New Jersey Economic Development Authority, Revenue (Jewish Home at Rockleigh Project) (LOC; Valley National Bank) 0.39 6/7/10 8,680,000 a 8,680,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, Revenue (Joseph H. Moreng, Jr. and James Moreng Leasing Partnership) (LOC; Wachovia Bank) 0.39 6/7/10 405,000 a 405,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wachovia Bank) 0.44 6/7/10 770,000 a 770,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wachovia Bank) 0.44 6/7/10 2,000,000 a 2,000,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; Commerce Bank NA) 0.40 6/7/10 5,010,000 a 5,010,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; Commerce Bank NA) 0.30 6/7/10 2,140,000 a 2,140,000 New Jersey Economic Development Authority, Revenue (Young Mens Christian Association of Metuchen Project) (LOC; Wachovia Bank) 0.37 6/7/10 1,150,000 a 1,150,000 New Jersey Economic Development Authority, Revenue, Refunding (Station Plaza Park and Ride, L.P. Project) (LOC; Wachovia Bank) 0.44 6/7/10 3,155,000 a 3,155,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/11 500,000 516,176 New Jersey Educational Facilities Authority, Revenue (Princeton University) 5.50 7/1/10 990,000 994,183 New Jersey Health Care Facilities Financing Authority, Revenue (Christian Health Care Center Issue) (LOC; Valley National Bank) 0.37 6/7/10 7,485,000 a 7,485,000 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.34 6/7/10 1,000,000 a,b 1,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (Holland Christian Home Association) (LOC; Valley National Bank) 0.31 6/7/10 2,500,000 a 2,500,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Hospitals Corporation) (LOC; Bank of America) 0.42 6/7/10 3,225,000 a 3,225,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.37 6/7/10 200,000 a 200,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 0.42 6/7/10 16,805,000 a 16,805,000 New Jersey Transportation Trust Fund Authority (Transportation System) 6.50 6/15/10 2,875,000 2,880,792 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 6/7/10 25,100,000 a 25,100,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.45 6/7/10 14,000,000 a 14,000,000 New Jersey Turnpike Authority, Turnpike Revenue (Liquidity Facility; Societe Generale) 0.33 6/7/10 26,750,000 a 26,750,000 Newark, GO Notes (School Promissory Notes) 1.25 6/17/10 5,000,000 5,001,308 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Newark, GO Notes, BAN (General Improvement) 1.25 6/17/10 9,000,000 9,001,829 Newark, GO Notes, BAN (Water Utility) 1.25 6/17/10 4,000,000 4,000,813 Passaic County, GO Notes, Refunding 1.75 9/1/10 1,640,000 1,643,072 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.61 6/7/10 4,955,000 a,b 4,955,000 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) (Liquidity Facility; JPMorgan Chase Bank) 0.38 6/7/10 1,660,000 a,b 1,660,000 Port Authority of New York and New Jersey, Equipment Notes 0.35 6/7/10 1,255,000 a 1,255,000 Port Authority of New York and New Jersey, Equipment Notes 0.35 6/7/10 5,800,000 a 5,800,000 Puttable Floating Option Tax Exempt Receipts (New Jersey Economic Development Authority, Assisted Living Facility Revenue (Meridian Assisted Living at Bridgewater Project)) (LOC; Merrill Lynch Capital Services and Liquidity Facility; Merrill Lynch Capital Services) 0.61 6/7/10 14,005,000 a,b 14,005,000 Roxbury Township, GO Notes (General Improvement) 1.00 4/1/11 850,000 851,407 Saddle Brook Township, GO Notes, BAN 1.00 9/1/10 2,090,000 2,092,081 Somerset County, GO Notes, Refunding 2.25 12/1/10 1,515,000 1,529,306 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Bank of America) 0.34 6/7/10 20,220,000 a,b 20,220,000 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Toms River Township, GO Notes, TAN 1.50 2/23/11 7,500,000 7,537,817 Toms River Township, GO Notes, BAN 1.50 6/30/10 7,000,000 7,005,111 Trenton, GO Notes, Refunding 3.00 3/15/11 2,000,000 c 2,030,560 Ventnor City, GO Notes, BAN 1.50 8/25/10 2,294,500 2,298,218 U.S. Related2.4% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.39 6/7/10 9,000,000 a 9,000,000 Total Investments (cost $372,149,406) 100.8% Liabilities, Less Cash and Receivables (.8%) Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010, these securities amounted to $48,630,000 or 13.2% of net assets. c Purchased on a delayed delivery basis. 14 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 65.5 AAA,AA,A d Aaa,Aa,A d AAA,AA,A d 7.6 Not Rated e Not Rated e Not Rated e 26.9  Based on total investments. d Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES May 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 372,149,406 372,149,406 Interest receivable 952,437 Prepaid expenses 21,748 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 164,479 Cash overdraft due to Custodian 1,348,895 Payable for investment securities purchased 2,030,560 Payable for shares of Common Stock redeemed 178,399 Accrued expenses 56,757 Net Assets ($) Composition of Net Assets ($): Paid-in capital 369,344,501 Net Assets ($) Shares Outstanding (2 billion shares of $.001 par value Common Stock authorized) 369,441,168 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Six Months Ended May 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 1,060,856 Shareholder servicing costsNote 2(b) 136,368 Professional fees 38,222 Custodian feesNote 2(b) 26,085 Directors fees and expensesNote 2(c) 17,536 Prospectus and shareholders reports 17,250 Registration fees 8,382 Miscellaneous 17,949 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (328,447) Lessreduction in fees due to earnings creditsNote 1(b) (227) Net Expenses Investment IncomeNet, representing net increase in net assets resulting from operations 48 See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 Operations ($): Investment IncomeNet, representing net increase in net assets resulting from operations 48 Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 327,585,672 934,634,633 Dividends reinvested 40 1,159,618 Cost of shares redeemed (392,634,497) (998,468,880) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 434,393,286 497,086,153 End of Period See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ten Months Ended Ended Year Ended May 31, 2010 Year Ended November 30, November 30, January 31, (Unaudited) 2009 2008 2007 2006 2005 a 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 b .003 .021 .031 .027 .015 .006 Distributions: Dividends from investment incomenet (.000) b (.003) (.021) (.031) (.027) (.015) (.006) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 c,d .27 2.13 3.11 2.76 1.79 d .64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .62 d .64 .60 .62 .64 .65 d .65 Ratio of net expenses to average net assets .47 d .60 .59 .61 .64 .65 d .65 e Ratio of net investment income to average net assets .00 c,d .27 2.05 3.07 2.73 1.79 d .63 Net Assets, end of period ($ x 1,000) 369,345 434,393 497,086 476,915 374,567 372,699 342,316 a The fund has changed its fiscal year end from January 31 to November 30. b Amount represents less than $.001 per share. c Amount represents less than .01%. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus New Jersey Municipal Money Market Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company.The funds investment objective is to provide investors with as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost 22 approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 372,149,406 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2009 was as follows: tax exempt income $1,406,555, ordinary income $10,937 and long-term capital gains $7,301. The tax character of current year distributions will be determined at the end of the current fiscal year. At May 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. 24 The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitations may fluctuate daily, is voluntary and not contractual and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $328,447 during the period ended May 31, 2010. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the funds average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2010, the fund was charged $81,940 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2010, the fund was charged $35,587 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2010, the fund was charged $3,733 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $227. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2010, the fund was charged $26,085 pursuant to the custody agreement. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended May 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $167,039, custodian fees $19,329, chief compliance officer fees $3,656 and transfer agency per account fees $17,700, which are offset against an expense reimbursement currently in effect in the amount of $43,245. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3Securities Transactions: The fund is permitted to purchase or sell securities from or to certain related affiliated funds under specified conditions outlined in procedures adopted by the Board of Directors.The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Director and/or common officers, complies with Rule 17a-7 of the Act. During the period ended May 31, 2010, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 of the Act amounting to $73,400,000 and $135,850,000, respectively. 26 PROXY RESULTS (Unaudited) Dreyfus New Jersey Municipal Money Market Fund, Inc. held a special meeting of shareholders on February 12, 2010.The proposals considered at the meeting and the results are as follows: Shares For Against Abstain 1. To approve amending the funds fundamental policy regarding borrowings 203,686,095 57,030,501 8,773,727 2. To approve amending the funds fundamental policy regarding lending 203,043,017 58,269,008 8,178,298 3. To approve amending the funds fundamental policy to permit investment in other investment companies 197,290,121 64,433,510 7,766,692 The Fund 27 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: July 23, 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
